--------------------------------------------------------------------------------

Exhibit 10.23
 
interclick, inc.
2007 Incentive Stock and Award Plan
 
RESTRICTED STOCK AGREEMENT
(Non-Assignable)
________
 
Shares of Restricted Stock of
interclick, inc.
 
THIS CERTIFIES that on __________ ___, 20__, ____________ (“Holder”) was granted
_____________ shares of fully paid and non-assessable shares (“Shares”) of the
Restricted Stock (par value $0.001 per share) of interclick, inc.
(“Corporation”), a Delaware corporation, pursuant to the terms of the
Corporation’s 2007 Incentive Stock and Award Plan (“Plan”), the terms and
conditions of which are hereby incorporated as though set forth at length, and
the receipt of a copy of which the Holder hereby acknowledges by his execution
of this agreement.  A determination of the Committee (as defined in the Plan)
under the Plan as to any questions which may arise with respect to the
interpretation of the provisions of this award and of the Plan shall be final.
The Committee may authorize and establish such rules, regulations and revisions
thereof not inconsistent with the provisions of the Plan, as it may deem
advisable.
 
TERMS AND CONDITIONS.  It is understood and agreed that the award evidenced by
this agreement is subject to the following terms and conditions:
 
1.             Vesting/Forfeiture.
 
(a)           The Shares shall vest annually in equal increments over three
years with the first vesting date being _______, 201__, subject to the Holder
continuing to perform services for the Corporation as an
[employee/director/advisor/consultant]. The Holder acknowledges that the
certificate(s) evidencing the Shares will be issued in the name of the Holder
and will be held by the Corporation until such time as the Shares are vested.
 
(b)           Notwithstanding any other provision of this agreement, at the
discretion of the Board of Directors or the Committee, all Shares subject to
this agreement, whether vested or unvested, shall be immediately forfeited in
the event any of the following events occur:
 
[Employee Clawbacks]
 
(1)           The Holder is dismissed as an employee based upon fraud, theft, or
dishonesty, which is reflected in a written or electronic notice given to the
employee;
 
(2)           The Holder purchases or sells securities of the Corporation in
violation of the Corporation’s insider trading guidelines then in effect;
 
 
1

--------------------------------------------------------------------------------

 


(3)           The Holder breaches any duty of confidentiality including that
required by the Corporation’s insider trading guidelines then in effect;
 
(4)           The Holder competes with the Corporation during a period of one
year following termination of employment by soliciting customers located within,
or otherwise where the Corporation is doing business within, any state, or where
the Corporation expects to do business within three months following termination
and, in this later event, the Holder has actual knowledge of such plans;
 
(5)           The Holder recruits Corporation personnel for another entity or
business within 24 months following termination of employment;
 
(6)           The Holder is unavailable for consultation after termination of
the Holder if such availability is a condition of any agreement between the
Corporation and the Holder;
 
(7)           The Holder fails to assign any invention, technology or related
intellectual property rights to the Corporation if such assignment is a
condition of any agreement between the Corporation and the Holder;
 
(8)           The Holder acts in a disloyal manner to the Corporation; or
 
(9)           A finding by the Board of Directors that the employee has acted
against the interests of the Corporation.
 
[Director/Advisor/Consultant – Clawbacks]
 
(1)           The Holder purchases or sells securities of the Corporation in
violation of the Corporation’s insider trading guidelines then in effect;
 
(2)           The Holder breaches any duty of confidentiality including that
required by the Corporation’s insider trading guidelines then in effect;
 
(3)           The Holder competes with the Corporation during a period of one
year following termination as a director, advisor or consultant (as applicable),
by soliciting customers located within, or otherwise where the Corporation is
doing business within, any state, or where the Corporation expects to do
business within three months following termination, and in this later event, the
Holder has actual knowledge of such plans;
 
(4)           The Holder recruits Corporation personnel for another entity or
business within 24 months following ceasing to be a director, advisor or
consultant (as applicable); or
 
(5)           The Holder acts in a disloyal manner to the Corporation.
 
For purposes of this Section 1(b), “Corporation” shall include subsidiaries
and/or affiliates of the Corporation.

 
2

--------------------------------------------------------------------------------

 

2.             Profits on the Sale of Certain Shares; Cancellation.  If any of
the events specified in Section 1(b) of this agreement occur within one year
from the date the Holder last performed services for the Corporation (the
“Termination Date”) (or such longer period required by any written employment
agreement), all profits earned from the Holder’s sale of the Shares during the
two-year period commencing one year prior to the Termination Date shall be
forfeited and immediately paid by the Holder to the Corporation.  Further, in
such event, the Corporation may at its option cancel the Shares granted under
this agreement.  The Corporation’s rights under this Section do not lapse one
year from the Termination Date but are a contract right subject to any
appropriate statutory limitation period.
 
3.             Regulatory Compliance and Listing.  The issuance or delivery of
any stock certificates representing Shares may be postponed by the Corporation
for such period as may be required to comply with any applicable requirements
under the federal securities laws, any applicable listing requirements of any
national securities exchange, any rules, regulations or other requirements under
any other law, or any rules or regulations applicable to the issuance or
delivery of such Shares, and the Corporation shall not be obligated to deliver
any such Shares to the Holder if delivery thereof would constitute a violation
of any provision of any law or of any regulation of any governmental authority
or any national securities exchange.
 
4.             Investment Representations and Related Matters.  The Holder
hereby represents that the Shares awarded pursuant to this agreement are being
acquired for investment purposes and not for resale or with a view towards
distribution thereof.  The Holder acknowledges and agrees that any sale or
distribution of Shares may be made only pursuant to either (a) a registration
statement on an appropriate form under the Securities Act of 1933, as amended
(“Securities Act”), which registration statement has become effective and is
current with regard to the Shares being sold, or (b) a specific exemption from
the registration requirements of the Securities Act that is confirmed in a
favorable written opinion of counsel, in form and substance satisfactory to
counsel for the Corporation, prior to any such sale or distribution.  The Holder
hereby consents to such action as the Corporation deems necessary or appropriate
from time-to-time to prevent a violation of, or to perfect an exemption from,
the registration requirements of the Securities Act or to implement the
provisions of this agreement, including but not limited to placing restrictive
legends on certificates evidencing Shares and delivering stop transfer
instructions to the Corporation’s stock transfer agent.
 
5.             No Right to Continued Employment; Forfeiture.  This agreement
does not confer upon the Holder any right to continued employment by the
Corporation or any of its subsidiaries or affiliated companies, nor shall it
interfere in any way with the right to the Holder’s employer to terminate
employment at any time for any reason or no reason.
 
6.             Construction.  The Plan and this agreement will be construed by
and administered under the supervision of the Committee, and all determinations
will be final and binding on the Holder.
 
7.             Dilution.  Nothing in the Plan or this agreement will restrict or
limit in any way the right of the Board of Directors of the Corporation to issue
or sell stock of the Corporation (or securities convertible into stock of the
Corporation) on such terms and conditions as it deems to be in the best
interests of the Corporation, including, without limitation, stock and
securities issued or sold in connection with mergers and acquisitions, stock
issued or sold in connection with any stock option or similar plan, and stock
issued or contributed to any stock bonus or employee stock ownership plan.

 
3

--------------------------------------------------------------------------------

 

8.             Bound by Plan.  The Holder hereby agrees to be bound by all of
the terms and provisions of the Plan, a copy of which is available to him upon
request.  The Holder acknowledges that he or she has been provided a copy of the
Plan.
 
9.             Notices.  Any notice hereunder to the Corporation shall be
addressed to it c/o interclick, inc., 11 West 19th Street, 10th Floor, New York,
New York, 10011 Attention: Chief Financial Officer, and any notice hereunder to
the Holder shall be addressed to the Holder at the last known home address shown
in the records of the Corporation, subject to the right of any party hereto to
designate another address at any time hereafter in writing.
 
10.           Counterparts.  This agreement may be executed in counterparts each
of which taken together shall constitute one and the same instrument.
 
11.           Governing Law.  This agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without reference to principles of conflicts of laws.


12.            Taxes.  The Holder agrees to pay to the Corporation all federal,
state and local taxes of any kind required by law to be withheld and remitted by
the Corporation on behalf of the Holder with respect to the Shares (the “Tax
Obligations”). The Holder may satisfy the Tax Obligations, in whole or in part,
by (i) making a cash payment directly to the Corporation, or (ii) if the Tax
Obligations arise from the vesting of Shares and not from a Section 83(b)
election, electing to have the Corporation’s exclusive broker sell the requisite
number of vested Shares to satisfy the Tax Obligations.  Notwithstanding the
preceding, (a) if the Holder is a director or officer of the Corporation and is
required to disclose his or her holdings and transactions in the Corporation’s
securities with the Securities and Exchange Commission, the Holder may only
satisfy his or her Tax Obligations by making a cash payment directly to the
Corporation, and (b) the Holder may not utilize (ii) above if such sale would
violate the Corporation’s insider trading guidelines then in effect. If the
Holder does not make full payment to the Corporation to timely satisfy the Tax
Obligations, the Corporation shall have the right to withhold from any payment
of any kind otherwise due to the Holder from the Corporation any amounts
necessary to satisfy the Tax Obligations.


13.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses.
 
14.           Venue. The venue for any action related to this Agreement shall be
in a court of competent jurisdiction for New York County, New York.

 
4

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation caused this agreement to be executed by a
duly authorized officer.
 
Dated: _____________, 201___
INTERCLICK, INC.
       
By: 
     
Name:
   
Title:




   
ACCEPTED AND ACKNOWLEDGED:
         
By:
   
 
 
 
Dated:
Print Name:
 
 
__________________, 201___
 

 
 
6

--------------------------------------------------------------------------------